Case: 21-10711     Document: 00516418434         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 August 3, 2022
                                  No. 21-10711
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Leslie Hite,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-305-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Joshua Leslie Hite pleaded guilty to conspiracy to possess with intent
   to distribute a mixture and substance containing gamma hydroxybutyric acid.
   The district court sentenced Hite below the applicable guidelines sentencing




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10711      Document: 00516418434            Page: 2    Date Filed: 08/03/2022




                                      No. 21-10711


   range to 188 months of imprisonment and three years of supervised release.
   Hite timely appealed.
          On appeal, Hite renews three sentencing claims he unsuccessfully
   raised in the district court: (1) the district court erred in calculating the drug
   quantity for purposes of establishing the base offense level, (2) the district
   court erred in determining that he maintained a drug premises, and (3) the
   district court erred in determining that he was not entitled to a mitigating-
   role adjustment. As Hite contends, each of these issues involves a factual
   determination that we review for clear error. United States v. Martinez, 921
   F.3d 452, 483 (5th Cir. 2019); United States v. Guzman-Reyes, 853 F.3d 260,
   263 (5th Cir. 2017); United States v. Betancourt, 422 F.3d 240, 246 (5th Cir.
   2005). A factual finding is clearly erroneous if it is not “plausible in light of
   the record read as a whole.” Betancourt, 422 F.3d at 245 (internal quotation
   marks and citation omitted).
          Hite’s counseled brief, which is not entitled to liberal construction,
   fails to adequately brief the three issues he raises on appeal. See United States
   v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010); Beasley v. McCotter, 798
   F.2d 116, 118 (5th Cir. 1986); Fed. R. App. P. 28(a)(8)(A). Accordingly,
   Hite has waived review of these claims, see Scroggins, 599 F.3d at 446-47, and
   the judgment of the district court is AFFIRMED.




                                           2